Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on January 19, 2022 has been considered and entered.  In this application claims 1-4, 7-11, 14-18, and 20 are pending in which claims 5-6, 12-13, and 19 are cancelled and claims 1, 8, and 15 are in independent forms.

ALLOWANCE
	Claims 1-4, 7-11, 14-18, and 20 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 8, and 15 to recite the limitation of allowable subject matter of claim 6 into claim 1 and recite the limitation of allowable subject matter claim 13 into claim 8 and recite the limitation of allowable subject matter claim 19 into claim 15 and made the claims 1, 8, and 15 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature “ updating the raw delta updates to metadata pages in a volatile memory structure; and during performance of a recovery operation by the storage node: determining whether the unique transaction ID associated with the transactional buffer area is persisted in the metadata delta log; and having determined that the unique transaction ID associated with the transactional buffer area is persisted in the metadata delta log, flushing the bulk metadata pages from the transactional buffer area directly to a metadata page store of the storage array in a manner that bypasses the metadata delta log, thereby recovering the metadata page store to a consistent state” as recited in claims 1, 8, and 15. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 8, and 15 as a whole.   Consequently, claims 1, 8, and 15 are allowable over prior art of record. The dependent claims 2-4, 7, 9-11, 14, 16-18, and 20 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sridhar et al. United States Patent No. 10,491,490,
Funyak et al. United States Patent Publication No. 2020/0290567,
Klinker et al. United States Patent Publication No. 2012/0284287.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157           

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157